
	
		III
		110th CONGRESS
		2d Session
		S. RES. 662
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mr. Biden (for himself,
			 Mrs. Clinton, Mr. Kerry, Ms.
			 Mikulski, Ms. Stabenow,
			 Mr. Lieberman, Mr. Cochran, Mr.
			 Leahy, Mr. Salazar, and
			 Mr. Obama) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 30
			 (legislative day, September 17), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Raising the awareness of the need for crime
		  prevention in communities across the country and designating the week of
		  October 2, 2008, through October 4, 2008, as Celebrate Safe
		  Communities week.
	
	
		Whereas communities across the country face localized
			 increases in violence and other crime;
		Whereas local law enforcement and community partnerships
			 are an effective tool for preventing crime and addressing the fear of
			 crime;
		Whereas the National Sheriffs’ Association (NSA) and the
			 National Crime Prevention Council (NCPC) are leading national resources that
			 provide community safety and crime prevention tools tested and valued by local
			 law enforcement agencies and communities nationwide;
		Whereas the NSA and the NCPC have joined together to
			 create the Celebrate Safe Communities initiative in partnership
			 with the Bureau of Justice Assistance, Office of Justice Programs, Department
			 of Justice;
		Whereas Celebrate Safe Communities will be launched the
			 1st week of October 2008 to help kick off recognition of October as Crime
			 Prevention Month;
		Whereas Celebrate Safe Communities is designed to help
			 local communities highlight the importance of residents and law enforcement
			 working together to keep communities safe places to live, learn, work, and
			 play;
		Whereas Celebrate Safe Communities will enhance the public
			 awareness of vital crime prevention and safety messages and motivate Americans
			 of all ages to learn what they can do to stay safe from crime;
		Whereas Celebrate Safe Communities will help promote
			 year-round support for locally based and law enforcement-led community safety
			 initiatives that help keep families, neighborhoods, schools, and businesses
			 safe from crime; and
		Whereas the week of October 2, 2008, through October 4,
			 2008, is an appropriate week to designate as Celebrate Safe
			 Communities week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of October 2, 2008, through October 4, 2008, as Celebrate Safe
			 Communities week;
			(2)commends the
			 efforts of the thousands of local law enforcement agencies and their countless
			 community partners who are educating and engaging residents of all ages in the
			 fight against crime;
			(3)asks communities
			 across the country to consider how the Celebrate Safe Communities initiative
			 can help them highlight local successes in the fight against crime; and
			(4)encourages the
			 National Sheriffs’ Association and the National Crime Prevention Council to
			 continue to promote, during Celebrate Safe Communities week and year-round,
			 individual and collective action in collaboration with law enforcement and
			 other supporting local agencies to reduce crime and build safer communities
			 throughout the United States.
			
